IN THE SUPREME COURT OF THE STATE OF NEVADA


                     NATIONSTAR MORTGAGE, LLC, D/B/A                             No. 70007
                     CHAMPION MORTGAGE COMPANY, A
                     FOREIGN CORPORATION,
                     Appellant,
                     vs.
                     KAL-MOR-USA, LLC, A NEVADA
                                                                                 FILED
                     LIMITED LIABILITY COMPANY; AND                               APR 1 9 2016
                     CANYON WILLOW OWNERS '                                    TRACE K. UNDEMAN
                                                                            CLERKGFUPREME COURT
                     ASSOCIATION, A NEVADA NON -                            BY
                     PROFIT CORPORATION,                                           DEPUTY CLERK

                     Respondents.

                                           ORDER DISMISSING APPEAL

                                 This appeal was docketed in this court on March 22, 2016,
                     without payment of the requisite filing fee. On that same day a notice was
                     issued directing appellant to pay the filing fee within ten days. The notice
                     further advised that failure to pay the filing fee within ten days would
                     result in the dismissal of this appeal. To date, appellant has not paid the
                     filing fee or otherwise responded to this court 's notice. Accordingly, cause
                     appearing, this appeal is dismissed.
                                 It is so ORDERED.

                                                                 CLERK OF THE SUPREME COURT
                                                                 TRACE K. LINDEMAN

                                                                 By:   ‘1411-1

                     cc:   Hon. James Crockett, District Judge
                           Akerman LLP/Las Vegas
                           Weil & Drage, APC
                           Leach Johnson Song & Gruchow
 SUPREME COURT
            OF             Eighth District Court Clerk
      NEVADA



CLERK'S ORDER

 (0) 1947        e                                                                                112.(9(a